F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              JUL 27 1999
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 JERRY J. JENKINS,

          Plaintiff-Appellant,

 v.                                                       No. 98-1469
                                                            (D. Colo.)
 COLORADO DEPARTMENT OF                               (D.Ct. No. 98-D-1867)
 SOCIAL SERVICES DIVISION OF
 VOCATIONAL REHABILITATION,

          Defendant-Appellee.
                        ____________________________

                             ORDER AND JUDGMENT *


Before BRORBY, EBEL, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Appellant Jerry J. Jenkins appeals the district court’s order dismissing her

amended civil complaint, without prejudice, for failure to comply with the

pleading requirements in Federal Rule of Civil Procedure 8(a). We affirm.



      We review the district court’s dismissal of a complaint under Rule 8(a) for

abuse of discretion. See Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that Ms. Jenkins’

civil complaint contain a short and plain statement of the claim showing she is

entitled to relief. Carpenter v. Williams, 86 F.3d 1015, 1016 (10th Cir. 1996).

Because Ms. Jenkins brings this action pro se, we construe all her pleadings

liberally and to a less stringent standard than formal pleadings drafted by lawyers.

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner,

404 U.S. 519, 520-21 (1972)).



      Having reviewed the record with these standards in mind, we determine the

pleadings filed in the district court and her brief on appeal plainly demonstrate

that Ms. Jenkins fails to meet the pleading requirements of the Federal Rules of

Civil and Appellate Procedure. Her documents consist of vague and conclusory

allegations of incidents relating to physical and emotional injuries and alleged

discrimination without sufficient identification of the responsible parties,


                                         -2-
applicable legal theories, or facts surrounding each incident. From her pleadings,

we are unable to discern the precise basis for her allegations or against whom she

directs the charges of wrongdoing. Thus, her amended complaint fails to give the

opposing party, the Colorado Department of Social Services, fair notice of the

basis of the claim against it so that it may respond, or allow the court to conclude

that the allegations, if proved, show she is entitled to relief. See Monument

Builders of Greater Kansas City, Inc. v. American Cemetery Ass’n of Kansas, 891

F.2d 1473, 1480 (10th Cir. 1989), cert. denied, 495 U.S. 930 (1990). For these

reasons, we agree with district court that her amended complaint, even when

liberally construed, fails to meet the requirements of Rule 8(a).



      Accordingly, we deny Ms. Jenkins’ motion to proceed in forma pauperis

and AFFIRM the order of the district court dismissing the amended complaint

without prejudice.



                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -3-